Case 5:14-cv-10887-JEL-MJH ECF No. 135, PageID.4615 Filed 08/04/21 Page 1 of 6




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Joy Eberline, et al.,

                         Plaintiffs,     Case No. 14-10887

 v.                                      Judith E. Levy
                                         United States District Judge
 Douglas J. Holdings, Inc., et al.,
                                         Mag. Judge Michael J.
                         Defendants.     Hluchaniuk

 ________________________________/


 OPINION AND ORDER CLARIFYING THE COURT’S JULY 7,
 2021 OPINION AND ORDER AND DENYING DEFENDANTS’
EMERGENCY MOTION TO STAY BRIEFING ON DEFENDANTS’
   RENEWED MOTION FOR SUMMARY JUDGMENT [129]


      Before the Court is Defendants’ emergency motion for clarification

of the Court’s July 7, 2021 Opinion and Order and to stay briefing on

Defendants’ renewed motion for summary judgment. (ECF No. 129.) On

July 14, 2021, Plaintiffs filed a response to Defendants’ emergency

motion (ECF No. 131), to which Defendants replied on July 15, 2021.

(ECF No. 132.) Defendants subsequently filed a renewed motion for
Case 5:14-cv-10887-JEL-MJH ECF No. 135, PageID.4616 Filed 08/04/21 Page 2 of 6




summary judgment and application of the Sixth Circuit’s decision on July

23, 2021. (ECF No. 134.)

      Defendants’ emergency motion “seeks clarification that [they] may

support [their] renewed motion for summary judgment with admissible

evidence that was not expressly encompassed within the Court’s opinion,

but was also not attached to Douglas J’s initial 2018 motion for summary

judgment.” (ECF No. 129, PageID.4508–4509.) Specifically, Defendants

request clarification regarding three categories of evidence they wish to

use in their renewed motion for summary judgment: (1) “any documents,

things, or testimony of witnesses produced during discovery” (ECF No.

131, PageID.4528–4529; see ECF No. 132, PageID.4533); (2) documents

from LARA, Douglas J’s regulator (ECF No. 129, PageID.4516); and (3)

an anticipated declaration from Scott Weaver1 (id. at PageID.4515). With

regard to Scott Weaver’s declaration, specifically, Defendants argue that

well-settled Sixth Circuit precedent indicates that “a party who was not

directly questioned about an issue [may] supplement[] incomplete


      1 Defendants initially indicated their intention to support the renewed motion
for summary judgment with testimony from Defendants Scott Weaver and/or TJ
Weaver (ECF No. 129, PageID.4515), but later indicated their willingness to rely on
a declaration from Scott Weaver, only, in response to concerns raised by Plaintiffs
regarding a purported agreement with TJ Weaver concerning TJ Weaver’s
testimony. (ECF No. 132, PageID.4532.)
                                         2
Case 5:14-cv-10887-JEL-MJH ECF No. 135, PageID.4617 Filed 08/04/21 Page 3 of 6




deposition testimony” through an affidavit or declaration at the

summary-judgment stage. Aerel, S.R.L. v. PCC Airfoils, L.L.C., 448 F.3d

899, 907 (6th Cir. 2006). Because Scott Weaver’s anticipated declaration

would “provide background information regarding Douglas J’s operations

and information necessary to authenticate documents that have already

been produced during discovery[,]” it would not contradict Scott Weaver’s

previous testimony. (Id.)

      In response, Plaintiffs contend the Court’s July 7, 2021 Opinion and

Order clearly indicates that the first category outlined by Defendants can

be included in the briefing regarding Defendants’ renewed summary

judgment motion. (ECF No. 131, PageID.4528–4529.) While Plaintiffs do

not address Defendants’ second category (i.e., documents from LARA),

Plaintiffs argue that Defendants should not be permitted to attach a new

declaration from Scott Weaver because it would “introduce new

testimony into the record to attempt to create genuine issues of fact

where [Defendants] previously failed to do so.” (Id. at PageID.4529.)

Plaintiffs further argue that there is no need for clarification nor good

cause to further delay the briefing schedule and thus urge the Court to




                                      3
Case 5:14-cv-10887-JEL-MJH ECF No. 135, PageID.4618 Filed 08/04/21 Page 4 of 6




deny Defendants’ motion to the extent it requests a stay of this schedule.

(Id. at PageID.4529.)

      To the extent any clarification remains necessary on categories one

and two, the Court clarifies that the parties may use “any documents,

things, or testimony of witnesses produced during discovery” (ECF No.

132, PageID.4528–4529; see ECF No. 132, PageID.4533) as well as the

documents from LARA. Furthermore, the Court finds that Defendants’

proposed use of a new declaration from Scott Weaver would not run afoul

of Sixth Circuit precedent permitting a party to supplement incomplete

testimony when a supplement does not conflict with prior deposition

testimony. See Aerel, 448 F.3d at 907 (“Reid and its progeny have thus

barred the nonmoving party from avoiding summary judgment by simply

filing an affidavit that directly contradicts that party’s previous

testimony. . . . This is a far cry, however, from preventing a party who

was not directly questioned about an issue from supplementing

incomplete deposition testimony with a sworn affidavit. Such an affidavit

fills a gap left open by the moving party and thus provides the district

court with more information, rather than less, at the crucial summary

judgment stage.”); Good v. BioLife Plasma Servs., L.P., 834 F. App’x 188,


                                      4
Case 5:14-cv-10887-JEL-MJH ECF No. 135, PageID.4619 Filed 08/04/21 Page 5 of 6




196 (6th Cir. 2020) (“Given that there was no ‘direct contradiction’

between [the plaintiff]’s affidavit and her deposition testimony, nor any

evidence that [the plaintiff]’s affidavit constituted an attempt to create a

sham fact issue, we hold that the district court abused its discretion in

excluding [the plaintiff]’s affidavit [for allegedly having conflicted with

her prior deposition testimony].”); see also Clinton River Cruise Co. v.

DeLaCruz, 213 F. App’x 428, 434 (6th Cir. 2007) (relying on Aerel to find

that later-filed affidavits were permissible for summary judgment

because they were not contradictory to the depositions of the deponents

but, rather, addressed an issue not thoroughly or clearly explored in the

earlier depositions). Accordingly, Defendants are permitted to use a new

declaration of Scott Weaver for their stated purpose of “provid[ing]

background     information    regarding    Douglas    J’s   operations   and

information necessary to authenticate documents that have already been

produced during discovery.” (ECF No. 129, PageID.4515.)

      For the reasons set forth above, the Court DENIES Defendants’

emergency motion to the extent it requests a stay of briefing on

Defendants’ renewed motion for summary judgment. (ECF No. 129.)

However, Defendants are permitted to file a supplement to their renewed


                                      5
Case 5:14-cv-10887-JEL-MJH ECF No. 135, PageID.4620 Filed 08/04/21 Page 6 of 6




motion for summary judgment (ECF No. 134), including an affidavit or

declaration from Scott Weaver, that is in line with the clarifications

provided in this opinion by August 13, 2021. All other briefing deadlines

regarding Defendants’ renewed motion for summary judgment set forth

in the Court’s July 7, 2021 Opinion and Order (ECF No. 128) remain

unchanged.

      IT IS SO ORDERED.

Dated: August 4, 2021                     s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 4, 2021.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      6
